DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowable over the prior art, though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 2-21, as discussed in the Final Rejection dated 03/11/2022, neither Mackenzie (US 2010/0250446 A1), Ferrier (US 2005/0177437 A1), Jensen (US 2008/0235147 A1), Burton (US 2002/0007321 A1), Johnson (US 2006/0255128 A1), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of claims 2 and 15, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 

Although these limitations are not found in the prior art, they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.

Response to Amendment
	This action is in response to Applicant’s amendment filed on October 18, 2022. Claim 1 is canceled. Claims 2-21 are pending and will be considered for examination.



Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed October 18, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 
	
Streamlined Analysis under MPEP 2106.06(a)
	Applicant begins by arguing (top of page 7) that the pending claims are patent eligible under the streamlined analysis of MPEP 2106.06(a). In support of this argument, Applicant lists the following limitations from claim 2: 
network environment including "a remote device of a user," 
a computer system such as a server having "at least one processor," and 
computer systems of "a plurality of delivery service providers." 
An order for delivery is received by the at least one processor for a plurality of physical goods from a merchant, and the claim specifies that the merchant does not have a proprietary delivery service.  
The plurality of delivery service providers enters bids for the delivery, and the claim also specifies that the bids are "based on a real time current location of a first remote mobile device" of the plurality of delivery service providers. 
Once a bid is accepted, the at least one processor facilitates the delivery. 
And finally, the claim specifies that "the mobile payment processing device of the merchant is configured to display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second menus displaying the information about the order and the information about the first delivery service provider."
Applicant then argues that the above limitations recite significantly more than receiving and selecting bids for a delivery order, but rather recite requirements for the merchant (not having a proprietary delivery service), requirements on how the bids are determined (based on real time current locations), and requirements on the mobile payment processing device of the merchant (capable of displaying first and second menus). Applicant then concludes that viewed as a whole, claim 2 clearly does not seek to tie up the judicial exception of receiving and selecting bids for a delivery order such that others cannot practice it - and, therefore is eligible for streamlined analysis, because MPEP 2106.06(a) states: “A streamlined eligibility analysis can be used for a claim that may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it.". 
Examiner disagrees with this analysis. Most significantly, Examiner notes that Applicant has only cited a portion of the first paragraph of MPEP 2106.06(a). The entire first paragraph reads (emphasis added): 
A streamlined eligibility analysis can be used for a claim that may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it. Such claims do not need to proceed through the full analysis herein as their eligibility will be self-evident. On the other hand, a claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility. 
In the case of the pending claims, the sentence emphasized above is the determinative consideration. As analyzed in the 101 rejection below, the pending claims do not qualify as eligible after Step 2B of the full analysis - and therefore, they are not suitable for the streamlined analysis, because the claim lacks self‐evident eligibility. 
	As stated in more detail in the 101 rejection below, Examiner’s analysis of limitations (a)-(g) above is as follows: 
Additional Elements
Abstract idea
a) network environment including "a remote device of a user," 

b) a computer system such as a server having "at least one processor,"

c) computer systems 
c) of "a plurality of delivery service providers."
d) by the at least one processor
d) An order for delivery is received for a plurality of physical goods from a merchant, and the claim specifies that the merchant does not have a proprietary delivery service
e) determining real time current location of a mobile device
e) The plurality of delivery service providers enters bids for the delivery
f) the at least one processor
f) Once a bid is accepted, facilitates the delivery
g) mobile processing device, menus
g) configured to display one or more first [elements] to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second [elements] displaying the information about the order and the information about the first delivery service provider


The additional elements amount to a generic computer system, and therefore do not amount to “significantly more” than the abstract idea. 
	And, finally, regarding Applicant’s argument that that claim 2 does not seek to tie up the judicial exception such that others cannot practice it: 
Examiner respectfully disagrees and notes that the Federal Circuit has held the following: “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility...Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework...preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015). In the instant Application, the claims are directed to an abstract idea without adding significantly more than the idea itself.

The Claims Embody an Improvement
	Applicant argues (top of page 8) that the pending claims embody an improvement. In support of this argument, Applicant recounts Applicant’s June 10, 2022 response which argued that the judicial exception is “integrated into a practical application because the claims embody an improvement in the functioning of a computer, or an improvement to other technology or technical field”. Applicant then claims, regarding Examiner’s response to this argument in the July 9, 2022 Non-Final Office Action: “The Examiner dismisses this, stating ‘the space constraint problem stated in Specification [0091] is a business operations problem, not a technological problem.’ Office Action at 4. This position is contrary to the law”. In support of this argument, Applicant cites Trading Techs, where Applicant asserts the problem solved was a business problem, but the court nonetheless found the claims to be patent eligible. 
Examiner disagrees with this analysis. First, Applicant’s characterization of Examiner’s response in the July 9, 2022 Non-Final Office Action is specious. Applicant only cites the first part of Examiner’s response. The full response, as stated in the July 9, 2022 Non-Final Office Action is (emphasis added): 
Applicant next agues under Step 2A Prong 2 (bottom of page 9) that the abstract idea is integrated into a practical application. Specifically, Applicant argues that the problem of merchants having “space constraints in an area in which a communication device is desired” (as described in Specification [0091]) is solved by the fact that the claims recite a single merchant device that handles both on-site orders and delivery orders. Examiner does not find this argument persuasive. First, the space constraint problem stated in Specification [0091] is a business operations problem, not a technological problem. In addition, the ability to run multiple applications on a single device and/or divide different parts of an application between distinct interfaces is a function of a generic computer system. 
As seen in context, Examiner’s response (cited above) is that the alleged space constraint problem from Spec [0091] (e.g., a physical space constraint for computer equipment in a kitchen) is a business problem, and the proposed solution (i.e., the ability to run multiple applications on a single device and/or divide different parts of an application between distinct interfaces) is a generic computer function, and not a technological solution. That is, Examiner’s response is that Applicant’s disclosure does not provide evidence of an improvement in the form of a technological solution to a technological problem. This position is not contrary to law as Applicant asserts. 
	Examiner further disagrees with Applicant’s characterization that the problem considered in Trading Techs is a business problem. The court in Trading Techs wrote the following regarding the district court’s previous decision in the case, with which the court in Trading Techs agreed and adopted as a basis for its decision (emphasis added):

The district court first applied Step 1 of this two-step framework. The court held that, rather than reciting “a mathematical algorithm,” “a fundamental economic or longstanding commercial practice,” or “a challenge in business,” the challenged patents “solve problems of prior graphical user interface devices … in the context of computerized trading[] relating to speed, accuracy and usability.”

That is, the court in Trading Techs agreed with the district court that the claims did not recite “a challenge in business” (i.e., a business problem). 
	Therefore, Examiner does not find the arguments related to the pending claims embodying an improvement persuasive. 

The Claims Include Other Meaningful Limitations
	Applicant argues (bottom of page 8) that the abstract idea is integrated into a practical application because there are additional elements “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”. In support of this argument, Applicant lists the following limitations: 
"a merchant that does not have a proprietary delivery service;"  
"in which the first bid is based on a real time current location of a first remote mobile device of the first delivery service provider received over the communication network;" 
“wherein the mobile payment processing device of the merchant is configured to display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second menus displaying the information about the order and the information about the first delivery service provider."
Applicant seems to be arguing that the above limitations are all “additional elements” that integrate the abstract idea into a practical application. Examiner disagrees with this analysis. The “additional elements” from (1)-(3) above are: determining a current location of a mobile device, a communication network, a mobile processing device, and menus (i.e., generic interface elements). The balance of the limitations listed above are part of the abstract idea. The “additional elements” amount to a generic computer system. Therefore, the “additional elements” do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As a result, this argument is not persuasive. 
	Applicant goes on to argue that the pending claims are directly analogous to Diehr, because they both recite “meaningful limitations, which sufficiently limit the general abstract concept”. As explained above, the “additional elements” recited in limitations (1)-(3) above amount to a generic computer system. The additional elements cited by the court in Diehr were “installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time”. Examiner does not find anything analogous between the additional limitations in the pending claims and those cited by the court in Diehr. Therefore, this argument is not persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 2-14 are directed to an apparatus, which is a machine. Therefore, claims 2-14 are directed to one of the four statutory categories of invention. Claims 15-21 are directed to a method, which is a process. Therefore, claims 15-21 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 2:
The claim recites an apparatus comprising: 
at least one processor configured to control: 
receiving, over a communication network from a remote device of a user, an indication of an order for delivery of a plurality of physical goods from a merchant that does not have a proprietary delivery service; 
in response to receiving information about the order to deliver the plurality of physical goods, determining a first bid from a first delivery service provider of a plurality of delivery service providers for providing a delivery service for the order based on a cost to the first delivery service provider to provide the delivery service, in which the first bid is based on a real time current location of a first remote mobile device of the first delivery service provider received over the communication network; 
in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; 
receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user; and 
in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user, 
wherein, as part of facilitating the delivery of the plurality of physical goods from the merchant to the user, the at least one processor is further configured to control transmitting the information about the order and information about the first delivery service provider to a mobile payment processing device of the merchant, and 
wherein the mobile payment processing device of the merchant is configured to display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second menus displaying the information about the order and the information about the first delivery service provider.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of receiving and selecting bids for a delivery order. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. 
Dependent claims 3-14 recite the same abstract ideas identified in claim 2. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 2-14 recite the additional elements of an apparatus, a processor, a communication network, a remote device, determining the location of a remote mobile device, a mobile device, displaying information, and menus (i.e., an interface element). The computer system component steps are recited at a high-level of generality (i.e., a computer system communicating with a remote device and a mobile device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 3-14 are not integrated into a practical application based on the same analysis as for claim 2 above

Claim 15:
The claim recites a method comprising: 
controlling, by at least one processor: 
receiving, over a communication network from a remote device of a user, an indication of an order for delivery of a plurality of physical goods from a merchant that does not have a proprietary delivery service; 
in response to receiving information about the order to deliver the plurality of physical goods, determining a first bid from a first delivery service provider of a plurality of delivery service providers for providing a delivery service for the order based on a cost to the first delivery service provider to provide the delivery service, in which the first bid is based on a real time current location of a first remote mobile device of the first delivery service provider received over the communication network; 
in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; 
receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user; and 
in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user, 
wherein, as part of facilitating the delivery of the plurality of physical goods from the merchant to the user, the method further comprises transmitting the information about the order and information about the first delivery service provider to a mobile payment processing device of the merchant, and 
wherein the mobile payment processing device of the merchant is configured to display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second menus displaying the information about the order and the information about the first delivery service provider. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 15 recites substantially similar limitations regarding the abstract idea as claim 2, and therefore the abstract idea recited in claim 15 is the same abstract idea recited in claim 2 (as analyzed above). 
Dependent claims 16-21 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-21 recite the additional elements of a processor, a communication network, a remote device, determining the location of a remote mobile device, a mobile device, displaying information, and menus (i.e., an interface element). The computer system component steps are recited at a high-level of generality (i.e., a computer system communicating with a remote device and a mobile device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 16-21 are not integrated into a practical application based on the same analysis as for claim 15 above.














Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of apparatus claim 2, taken individually or as a whole, the additional elements of claim 2 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 2 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving indication of an order delivery, receiving location information from a remote mobile device over the network, transmitting bid information to a remote device, receiving delivery selection from a remote device, and transmitting order and delivery information to a mobile device) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 2 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 15 is a method reciting similar functions as claim 2, and does not qualify as eligible subject matter for similar reasons. 
Claims 3-14 and 16-21 are dependencies of claims 2 and 15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a current real time location of a remote device of a user
an interface of a mobile device
receiving information from a second mobile device



In addition, PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301 provides further evidence that when taken individually, as well as when taken as an ordered combination, the additional elements are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. 























Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0107747 A1 to Gerogianni, [0021]-[0023] discussing brokering food orders based on location and delivery time. Gerogianni does not teach the claims as a whole.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684